Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the first longitudinal position" and “the second longitudinal position” in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (KR 102063721 B1).
Regarding claim 1, Hwang discloses a writing instrument comprising: a hollow body (100) having a first end and a second opposite end along a longitudinal axis; a deformable tank (300) inside the hollow body and containing ink; a writing tip (200) disposed at the first end of the hollow body and in fluid communication with the deformable tank; and a deformation device (500, Figs. 6-7) configured to squeeze the deformable tank along the longitudinal axis so as to move forward towards the writing tip the ink contained in the deformable tank (the coil spring 500 is configured to press the ink core 300 in the longitudinal direction and the radial direction, see page 5 of the provided translation).
Regarding claim 2, Hwang discloses the writing instrument of claim 1, wherein the deformation device is further configured to squeeze the deformable tank in a transverse direction relative to the longitudinal axis (the coil spring 500 is configured to press the ink core 300 in the longitudinal direction and the radial direction, see page 5 of the provided translation).
Regarding claim 10, Hwang discloses the writing instrument of claim 1, wherein the writing instrument further comprises an actuating member (400) configured to actuate the deformation device so as to cause the latter to squeeze the deformable tank.
Regarding claim 15, Hwang discloses the writing instrument of claim 1, wherein the writing tip is a porous tip (200).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang as applied to claim 1 above, and further in view of Jang (KR 20110010966 U).
Regarding claim 3, Hwang teaches the writing instrument of claim 1, but does not teach that the deformable tank is a porous or fibrous tank.
Jang teaches a deformable tank (132) that is a porous or fibrous tank (cotton ball or sponge, see third paragraph of Description of Embodiments section of the provided translation).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the deformable tank of Hwang a porous or fibrous tank as taught by Jang, wherein doing so would merely be a matter of selecting a known ink storage tank.
Claim(s) 4-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang as applied to claims 1 and 10 above, and further in view of Hemphill (US 1945938).
Regarding claim 4, Hwang teaches the writing instrument of claim 1, but does not teach that the deformation device comprises a mobile member disposed inside the hollow body and connected to the deformable tank, the mobile member being configured to move along the longitudinal axis by squeezing the deformable tank from a first longitudinal position distant from the writing tip and in which the tank contains a first volume of ink to a second longitudinal position proximate the writing tip and in which the tank contains a second volume of ink that is less than the first volume of ink.
Hemphill teaches a deformation device that comprises a mobile member (21) disposed inside a hollow body (1) and connected to a deformable tank (11), the mobile member being configured to move along the longitudinal axis by squeezing the deformable tank from a first longitudinal position distant from the writing tip and in which the tank contains a first volume of fluid to a second longitudinal position proximate the writing tip and in which the tank contains a second volume of ink that is less than the first volume of fluid (pg. 1, ll. 76-79).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the deformation device of Hwang with a deformation device that comprises a mobile member disposed inside the hollow body and connected to the deformable tank, the mobile member being configured to move along the longitudinal axis by squeezing the deformable tank from a first longitudinal position distant from the writing tip and in which the tank contains a first volume of ink to a second longitudinal position proximate the writing tip and in which the tank contains a second volume of ink that is less than the first volume of ink as taught by Hemphill, wherein doing so would merely be substituting one known deformation device for another with predictable results.
Regarding claim 5, the combination of Hwang and Hemphill teaches the writing instrument of claim 4, wherein the mobile member comprises a slider (Hemphill, 21) that is configured to slide longitudinally inside the hollow body from the first longitudinal position to the second longitudinal position by squeezing the deformable tank (Hemphill, pg. 1, ll. 76-79).
Regarding claim 6, the combination of Hwang and Hemphill teaches the writing instrument of claim 5, wherein the slider comprises a body (Hemphill, 21) having a through hole (Hemphill, slot visible in Fig. 7) along the longitudinal axis, the through hole being configured to receive a portion of the deformable tank (Hemphill, Fig. 6).
Regarding claim 7, the combination of Hwang and Hemphill teaches the writing instrument of claim 5, wherein the slider is configured to slide longitudinally around successive portions of the deformable tank towards a front end of the latter that is in fluid communication with the writing tip, thereby squeezing gradually the whole deformable tank portion by portion (Hemphill, pg. 1, ll. 76-79).
Regarding claim 8, the combination of Hwang and Hemphill teaches the writing instrument of claim 6, wherein the through hole has, in a transverse cross-section relative to the longitudinal axis, a first transverse dimension that is greater than an outside transverse dimension of the deformable tank and a second transverse dimension that is less than the outside transverse dimension of the deformable tank (Hemphill, Fig. 7).
Regarding claim 9, the combination of Hwang and Hemphill teaches the writing instrument of claim 5, wherein the writing instrument further comprises one or more guiding members (Hemphill, 19) that are configured to guide longitudinally the slider in the course of its sliding movement along the longitudinal axis.
Regarding claim 11, Hwang teaches the writing instrument of claim 10, wherein the actuating member comprises a rotating body (400) that is connected to the mobile member.
Hwang does not teach that the rotating body is configured to rotate about the longitudinal axis so as to cause a mobile member to move longitudinally from the first longitudinal position to the second longitudinal position.
Hemphill teaches a rotating body (1) that is configured to rotate about a longitudinal axis so as to cause a mobile member (13) to move longitudinally from a first longitudinal position to a second longitudinal position (pg. 1, ll. 59-63).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the rotating member and moveable body of Hwang with a rotating body that is configured to rotate about the longitudinal axis so as to cause a mobile member to move longitudinally from the first longitudinal position to the second longitudinal position taught by Hemphill, wherein doing so would merely be substituting one known deformation device for another with predictable results.
Regarding claim 12, Hwang teaches the writing instrument of claim 1, but does not teach that the writing instrument comprises a helical path configured to engage with the mobile member.
Hemphill teaches a helical path (2) configured to engage with a mobile member (13).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Hwang with a helical path configured to engage with the mobile member of Hemphill, wherein doing so would merely be substituting one known deformation device for another with predictable results
Regarding claim 13, the combination of Hwang and Hemphill teaches the writing instrument of claim 12, wherein the slider comprises a cam path follower (Hemphill, threads on periphery of 13) configured to engage with the helical path and travel along the helical path when the rotating body is caused to rotate about the longitudinal axis with respect to the body (Hemphill, pg. 1, ll. 59-63).
Regarding claim 14, the combination of Hwang and Hemphill teaches the writing instrument of claim 13, wherein the cam path follower is arranged at an outer periphery of the slider (Hemphill, Fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 2009761 is cited as teaching a means for actuating a deformation member including a cylinder with longitudinal slots and a cylinder with a helical guide as described in the instant specification but not claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754